FRIEDMAN, Judge,
dissenting.
Because I do not believe that the doctrine of collateral estoppel applies here, I respectfully dissent. Although I agree with the majority's conclusion that Providence cannot assert jurisdiction over the Davis’ property, I do not agree that it is collaterally estopped from doing so by virtue of its prior stipulation to the contrary.
As a matter of law, the Davis’ property is located either in Drumore or in Providence. It is true that the issue of where this property was located was established by stipulation in the 1990 proceeding; however, because the property’s location is a matter of law rather than fact, any stipulation regarding the situs of the property is without consequence. See Lyons v. City of Philadelphia, 159 Pa.Commonwealth Ct. 107, 632 A.2d 1006 (1993). For this reason alone, the stipulation made in connection with the 1990 action cannot be used as a basis for collateral estoppel.
As the majority correctly notes, the Municipalities Planning Code vests sole zoning jurisdiction in the local government in which the property is located. However, this matter has not yet been definitively determined here, and until a court of common pleas finally determines the location of the property under the Second Class Township Code, we cannot guess where jurisdiction will lie. Therefore, I do not believe that we can affirm or reverse the trial court here; instead, I would vacate the trial court orders and remand with instructions to enter appropriate orders once the location of the property and, hence, jurisdiction over that property, has been established.